These cases came before this court upon writs of error from the superior court of Gwinnett county; and, after argument had, it is considered and adjudged that the judgment of the court below, in overruling the demurrer to the plaintiff’s petition, be affirmed. The judgment overruling the motion for a new trial in No. 3112 is affirmed by operation of law: a sufficient number of the Justices not being in favor of the grant of a new trial on the same grounds, Russell, C. J., being of the opinion that the defendant, if entitled to recover, was entitled to recover the fee fixed by the contract, Hill and Gilbert, JJ., being of the opinion that a new trial was properly refused, and Beck, P. J., and Atkinson and Hines, JJ., being of the opinion that a new trial should be granted because defendant O. A. Nix was not entitled to recover at all. The judgment of the court below in No. 3113 is affirmed by operation of law: Russell, C. J., and' Hill and Gilbert, JJ., being of the opinion that the judgment overruling the demurrer to the defendant’s answer should be affirmed, and Beck, P. J., and Atkinson and Hines, JJ., being of the opinion that said judgment should be reversed.Equitable petition. Before Judge Eoxtson. Gwinnett superior court. January 21, 1922.